United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.H., Appellant
and
DEPARTMENT OF THE NAVY, NORFOLK
NAVAL SHIPYARD, Portsmouth, VA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 17-0592
Issued: May 1, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On January 23, 2017 appellant filed a timely appeal from a December 16, 2016 merit
decision of the Office of Workers’ Compensation Programs (OWCP).1 Pursuant to the Federal
Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of the claim.3

1

Appellant filed a timely request for oral argument in this case. By order dated July 25, 2017, the Board, after
exercising its discretion, denied his request for oral argument as the issues could adequately be addressed based on a
review of the case record. Order Denying Request for Oral Argument, Docket No. 17-0592 (issued July 25, 2017).
2
3

5 U.S.C. § 8101 et seq.

The record provided to the Board includes evidence received after OWCP issued its December 16, 2016 decision.
The Board’s jurisdiction is limited to the evidence that was before OWCP at the time of its final decision. Therefore,
the Board is precluded from considering this additional evidence for the first time on appeal. 20 C.F.R. § 501.2(c)(1).

ISSUES
The issues are: (1) whether appellant received an overpayment of compensation in the
amount of $603.77 for the period April 1 through 6, 2013; and (2) whether appellant was at fault
in the creation of the overpayment, thereby precluding waiver of recovery of the overpayment.
FACTUAL HISTORY
On August 25, 2011 appellant, then a 46-year-old shipwright, filed a traumatic injury claim
(Form CA-1) alleging that, on August 24, 2011, he stepped into a hole in the flight deck and injured
his right knee in the performance of duty. OWCP accepted the claim for a tear of the medial
meniscus, tear of the lateral meniscus, tear of anterior cruciate ligament and loose body in the right
knee. It subsequently expanded acceptance of the claim to include osteoarthritis right knee.
Appellant stopped work on February 28, 2012 to undergo OWCP-approved right knee
arthroscopy. OWCP paid him wage-loss compensation on the supplemental rolls commencing
February 2, 2012.
Effective September 1, 2012, OWCP paid appellant wage-loss compensation benefits
through its periodic compensation rolls every 28 days. In a September 25, 2012 letter, it outlined
appellant’s entitlement to compensation benefits and his responsibility to return to work. OWCP
notified appellant that he was to immediately inform OWCP upon his return to work to avoid an
overpayment of compensation. It also noted that, if he worked during any period covered by a
compensation payment, then he had to return the payment to OWCP.
By letter dated March 27, 2013, OWCP advised appellant that on December 22, 2010 the
Treasury Department issued a regulation that required all federal payments to be made
electronically. Since appellant received his compensation payments by paper check, OWCP
requested that he sign up to receive his payments by direct deposit by June 1, 2013.
Appellant returned to full-time modified work with restrictions on April 1, 2013.
However, wage-loss compensation was paid through May 4, 2013. The record reflects that
appellant was paid $603.77 for the period April 1 through 6, 2013 and $2,817.60 for the period
April 7 through May 4, 2013.
In a preliminary determination dated June 26, 2013, OWCP determined that appellant
received a $3,421.37 overpayment of compensation because he returned to full-time work on
April 1, 2013, but received compensation for total disability from April 1 through May 4, 2013. It
noted that appellant had received temporary total disability benefits in the amount of $5,635.20 for
the period March 10 through May 4, 2013, but was only entitled to receive temporary total
disability benefits for the period March 10 through 31, 2013 in the amount of $2,213.83. OWCP
calculated that for the period April 1 through May 4, 2013, appellant was overpaid $3,421.37
($5,635.20-$2,213.83). A fiscal worksheet indicated that appellant received a check dated April 6,
2013 for the period April 1 through 6, 2013 in the amount of $603.77. Appellant also received a
check dated May 4, 2013 for the period April 7 through May 4, 2013 in the amount of $2,817.60.
The overpayment amount was calculated as $3,421.37. OWCP further found that he was with
fault as he knew or should have known that he was not entitled to wage-loss compensation

2

following his return to work. It provided appellant with an overpayment recovery questionnaire
(Form OWCP-20) for his completion, along with appeal rights.
On July 18, 2013 appellant requested a hearing before an OWCP hearing representative.
He indicated that the overpayment occurred through no fault of his own and that he had returned
the check for the period April 7 through May 4, 2013 in the amount of $2,817.60. A telephonic
hearing was held January 14, 2014. During the hearing, appellant testified that he had returned the
check for $2,817.60, which an employing establishment representative confirmed. The hearing
representative then addressed the outstanding overpayment of $603.77 for the period April 1
through 6, 2013.
Appellant testified that he did not think he was overpaid the $603.77. He asserted that
OWCP should have deducted that amount from the check that was sent to him on April 6, 2013.
Appellant explained that he believed that he was entitled to the money because of “everything I’ve
had to go through for the last two and a half years putting up with this after getting hurt.” He also
stated that because of his injury, he could no longer do side work to earn money.
With regard to his finances, appellant testified that he earned $1,413.00 every two weeks.
Appellant’s expenses were: $1,100.00 for mortgage; $91.67 for property tax; $600.00 for food;
$250.00 for utilities; $850.00 for gas and car expenses; $30.00 for dog food. He indicated that,
while he was supposed to pay a rental fee of $700.00 per month, he only pays it when he can. The
hearing representative requested documentation of the expenses, noting that the amount claimed
for food was higher than the average.
By decision dated March 26, 2014, an OWCP hearing representative determined that
appellant received a $603.77 overpayment of compensation because he returned to full-time work
on April 1, 2013, but he was paid compensation for total disability through April 6, 2013.4 The
hearing representative further found that appellant was at fault in the creation of the overpayment
as he accepted a payment that he knew or should have known was incorrect. The hearing
representative found that, as appellant’s monthly income exceeded his expenses by $139.83, he
could make monthly repayments in the amount of $50.00 until the overpayment debt was fully
satisfied.
By decision dated December 16, 2016, OWCP finalized its determination that appellant
had received an overpayment of compensation in the amount of $603.77, as he had returned to
work on a full-time basis on April 1, 2013, but continued to receive compensation for total
disability through April 6, 2013. It found that he was at fault in the creation of the overpayment
as he had accepted a payment he knew or reasonably should have known was incorrect. OWCP
further found that the overpayment debt could be recovered in $50.00 per month repayments, as
ordered in the hearing representative’s decision.

4
The hearing representative noted that, following the hearing, appellant had submitted a copy of the check dated
May 4, 2013 with the word “VOID” written across it. OWCP received the check on August 13, 2014.

3

LEGAL PRECEDENT -- ISSUE 1
Section 8102 of FECA provides that the United States shall pay compensation for the
disability of an employee resulting from personal injury sustained while in the performance of
duty.5
Section 8116 of FECA defines the limitations on the right to receive compensation benefits.
This section of FECA provides that, while an employee is receiving compensation, he or she may
not receive salary, pay or remuneration of any type from the United States, except in limited
circumstances.6 OWCP’s regulations state in pertinent part: Compensation for wage loss due to
disability is available only for any periods during which an employee’s work-related medical
condition prevents him or her from earning the wages earned before the work-related injury.7 A
claimant is not entitled to receive temporary total disability and actual earnings for the same
period.8 OWCP’s procedures provide that an overpayment of compensation is created when a
claimant returns to work, but continues to receive wage-loss compensation.9
ANALYSIS -- ISSUE 1
OWCP placed appellant on the periodic compensation rolls as of September 1, 2012.
Appellant continued to receive compensation for total disability every 28 days, through
May 4, 2013. The record indicates, however, that he had returned to full-time, modified work on
April 1, 2013. Appellant does not contest and the record reflects that he returned to full-time,
modified work on that date. A claimant is not entitled to receive compensation for total disability
during a period in which he or she had actual earnings.10 Therefore, the Board finds that an
overpayment of compensation was created in this case.
The amount of the overpayment was originally calculated to be $3,421.37 for the period
April 1 through May 4, 2013. However, appellant returned a check in the amount of $2,817.60 for
the period April 7 through May 4, 2013. Thus, the overpayment amount was properly reduced to
$603.77 for the period April 1 through 6, 2013. This represented the net compensation appellant
was paid for the six calendar days from April 1 to 6, 2013. No contrary evidence was submitted.
The Board accordingly finds that OWCP properly found that an overpayment of compensation in
the amount of $603.77 was created during the period April 1 through 6, 2013.

5

5 U.S.C. § 8102.

6

Id. at § 8116(a).

7

20 C.F.R. § 10.500.

8

L.S., 59 ECAB 350, 352-53 (2008).

9

B.H., Docket No. 09-0292 (issued September 1, 2009); Federal (FECA) Procedure Manual, Part 6 -- Debt
Management, Initial Overpayment Actions, Chapter 6.200.2(a) (May 2004).
10

See M.S., Docket No. 16-0289 (issued April 21, 2016); D.B., Docket No. 15-0258 (issued February 1, 2016).

4

LEGAL PRECEDENT -- ISSUE 2
Section 8129(a) of FECA11 provides that, where an overpayment of compensation has been
made because of an error or fact of law, adjustment shall be made by decreasing later payments to
which an individual is entitled. The only exception to this requirement is a situation which meets
the tests set forth as follows in section 8129(b): Adjustment or recovery by the United States may
not be made when incorrect payment has been made to an individual who is without fault and
when adjustment or recovery would defeat the purpose of [FECA] or would be against equity and
good conscience.12 Accordingly, no waiver of an overpayment is possible if the claimant is with
fault in helping to create the overpayment.
In determining whether an individual is with fault, section 10.433(a) of OWCP’s
regulations13 provides in relevant part:
“An individual is with fault in the creation of an overpayment who:
(1) Made an incorrect statement as to a material fact which he or she knew
or should have known to be incorrect; or
(2) Failed to furnish information which he or she knew or should have
known to be material; or
(3) Accepted a payment which he or she knew or should have known was
incorrect.”14
To determine if an individual was at fault with respect to the creation of an overpayment,
OWCP examines the circumstances surrounding the overpayment. The degree of care expected
may vary with the complexity of those circumstances and the individual’s capacity to realize that
he or she is being overpaid.15
Even if an overpayment resulted from negligence by OWCP, this does not excuse the
employee from accepting payment, which the employee knew or should have been expected to
know she was not entitled.16

11

5 U.S.C. § 8129(a).

12

Id. at § 8129(b).

13

20 C.F.R. § 10.433(a).

14

Id.

15

Id. at § 10.433(b); Neill D. Dewald, 57 ECAB 451 (2006); Y.Z., Docket No. 15-1704 (issued February 4, 2016).

16

Diana L. Booth, 52 ECAB 370 (2001).

5

ANALYSIS -- ISSUE 2
OWCP applied the third standard, as set forth above, in determining that appellant was at
fault in creating the overpayment. In order for it to establish that appellant was at fault in the
creation of the overpayment of compensation, OWCP must establish that, at the time appellant
received the compensation check in question, he knew or should have known that the payment was
incorrect.17
Each recipient of compensation benefits is responsible for taking all reasonable measures
to ensure that payments he or she receives are proper18 and the recipient must show good faith and
exercise a high degree of care in reporting events that may affect entitlement to or the amount of
benefits.19 In the September 25, 2012 acceptance letter, OWCP clearly advised appellant that he
was to immediately inform it upon his return to work to avoid an overpayment of compensation
and that, if he worked during any period covered by a compensation payment, he had to return the
payment to OWCP.
Thus, appellant should have known that he could not receive wage-loss compensation after
his return to work.20 Although the employing establishment or OWCP may have been notified of
appellant’s pending return to work, appellant did not return the compensation check he received.
The Board has explained that when a claimant returns to work and subsequently receives
a compensation check in the mail covering a period of employment, knows or should know that
he is not entitled to such compensation, but decides nonetheless to cash or deposit the check, the
cashing or depositing of the check has established the acceptance necessary to establish fault.21
Therefore the Board concludes that appellant should have known that, at the time he
returned to work on April 1, 2013, he was not entitled to continue to receive compensation and
had an obligation to return payments he knew or should have known were incorrect.22 Under
section 10.433(a) of OWCP’s regulations, appellant is at fault. As he was at fault in the creation
of the overpayment, appellant is not eligible for waiver of recovery of the overpayment of
compensation.23
With respect to recovery of the overpayment in compensation, the Board’s jurisdiction is
limited to reviewing those cases where OWCP seeks recovery from continuing compensation
benefits under FECA. As appellant was no longer receiving wage-loss compensation when he
17

Linda E. Padilla, 45 ECAB 768, 772 (1994).

18

C.V., Docket No. 16-0986 (issued September 1, 2016); Y.Z., supra note 15.

19

Id.

20

Id.

21

See William F. Salmonson, 54 ECAB 152 (2002).

22

Supra note 18.

23

Id.

6

returned to work, the Board does not have jurisdiction with respect to the recovery of the
overpayment under the Debt Collection Act.24
CONCLUSION
The Board finds that appellant received an overpayment of compensation in the amount of
$603.77 for the period April 1 through 6, 2013 because he continued to receive compensation after
his return to work. The Board further finds that appellant was at fault in the creation of the
overpayment, thereby precluding waiver of recovery of the overpayment.
ORDER
IT IS HEREBY ORDERED THAT the December 16, 2016 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: May 1, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

24

Cheryl Thomas, 55 ECAB 610 (2004).

7

